Case 2:20-cv-05429-SDW-AME Document 10 Filed 04/16/21 Page 1 of 2 PageID: 18




  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY
  ----------------------------------------------------------------X

  MATHIEU NZOUNKEU and ALICE NJUPTCHUI,

                                              Plaintiffs,             20-cv-05429 (SDW) (AME)
                            -against-

  PATRICE NOUMA,                                                      Notice of Motion

                                               Defendant.

  ----------------------------------------------------------------X


        PLEASE TAKE NOTICE that upon the annexed declaration of Corey Stark, together with

the exhibits annexed thereto, and upon the accompanying memorandum of law, and upon all prior

proceedings heretofore, Plaintiffs will move the Court for an order:

        1.       pursuant to Rule 55 of the Federal Rules of Civil Procedure granting a default

judgment against Defendant;

        2.       restraining Defendant from making statements and posting on the internet or

through other media that Nzounkeu had engaged in human sacrifices and high witchcraft known

as "Famlah;" that Nzounkeu had extracted bones and organs from human graves; that Nzounkeu

had removed digits from living persons; and that Nzounkeu had murdered any person and

Njuptchui had lured numerous young men to hotels to murder them and harvest their organs; and

        3.       for such other and further relief as this Court deems just and proper.
Case 2:20-cv-05429-SDW-AME Document 10 Filed 04/16/21 Page 2 of 2 PageID: 19




Dated: New York, New York
       April 16, 2021

                                         COREY STARK PLLC


                                         _/s/________________________
                                         By: Corey Stark
                                         Attorneys for Plaintiffs
                                         110 East 59th Street, 22nd Floor
                                         New York, New York 10022
                                         (212) 324-3705




                                     2
